                                     UNITED STATES BANKRUPTCY COURT                                                FILED
                                          Eastern District of Oklahoma                                         Sep. 14, 2020
                                                        Case No.: 16−81001                                     Patrick Keaney, Clerk
                                                            Chapter: 9                                     U.S. BANKRUPTCY COURT
                                                                                                          EASTERN DISTRICT OF OKLA.



In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
    Pushmataha County − City of Antlers Hospital
    Authority
    510 East Main Street
    Antlers, OK 74523
Social Security No.:

Employer's Tax I.D. No.:
  73−6069650




                      MINUTE ENTRY continuing the Telephonic Status Conference previously set
                      9/16/20 at 9:00 a.m. to 11/18/2020 at 9:00 AM. Telephonic hearing Call in
                      Number 888.684.8852 Access Code 8488521. Security Code 1347. (Corley,
                      Cheryl)




Dated: September 14, 2020
                                                                                                            Patrick Keaney, Clerk
                                                                                                            U.S. Bankruptcy Court




       Case 16-81001            Doc 262        Filed 09/14/20 Entered 09/14/20 14:01:11                          Desc Minute
                                              Entry For BK Case Page 1 of 1
